Mr. JUSTICE EBERSPACHER, dissenting: I am of the opinion that the General Assembly in granting the power to lease unneeded school property to a “body politic and corporate” in addition to the power to lease to such specifically defined bodies as school districts and municipalities, intended to grant the power to any corporate being that served any governmental or quasi governmental function. By the enactment of section 1 of “An Act to provide for the better preservation of official documents and records of historical interest” (Ill. Rev. Stat. 1975, ch. 128, par. 18) the General Assembly has acknowledged and recognized an incorporated historical society as a proper body to carry out a governmental function. I consider such construction to be consistent with the application of the rule of ejusdem generis in the construction of the provision of the School Code granting power to lease unneeded school property. I would therefore reverse the judgment of the circuit court and declare the lease valid.